               Case 20-11553-AJC          Doc 34     Filed 04/09/20      Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

In re:                                                CASE NO. 20-11553-BKC-AJC
Martha Ingrid Alfonso                                 CHAPTER 13

                             Debtor /

                                 CERTIFICATE OF SERVICE

I certify that a true copy of this Objection to Claim #4-1 of the Department of the Treasury- Internal
Revenue Service and the Notice of Hearing were served as follows:

The following entities were served via CM/ECF:
Jed L Frankel jfrankel@eisingerlaw.com, sorta@eisingerlaw.com
Gary I. Gassel gary@gassellaw.com
Nancy K. Neidich e2c8f01@ch13miami.com, ecf2@ch13miami.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

The following entities were served via Certified Mail:

William Barr                                          Ariana Fajardo Orshan
Attorney General of the United States                 US Attorney for Southern District of Florida
950 Pennsylvania Avenue N.W.                          99 NW 4th Street
Washington, DC 20530-0001                             Miami, Florida 33132
CM #7011 0470 0000 1465 1496                          CM # 7011 0470 0000 1465 0413


The following entities were served via First Class Mail:

Internal Revenue Service                              Internal Revenue Service\
P.O. Box 7346                                         Attn: Elisabeth Weiner BK
Philadelphia, PA 19101-7346                           7850 SW 6th COURT M/S 5730
                                                      Plantation FL, 33324

                                               Respectfully Submitted,

                                               The Law Offices of Patrick L Cordero, P.A.
                                               Attorney for Debtor(s).
                                               7333 Coral Way
                                               Miami, Florida 33155
                                               Tel: (305) 445-4855

                                               By:   /s/ (FILED ECF)
                                               Miriam V. Marenco, Esq., FL Bar No. 86115
